       Case 2:20-cv-02487-KJM-KJN Document 6 Filed 12/29/20 Page 1 of 2

MCGREGOR W. SCOTT
United States Attorney
EDWARD A. OLSEN, CSBN 214150
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
E-mail:      Edward.olsen@usdoj.gov
Telephone: (916) 554-2821
Facsimile: (916) 554-2900

Attorneys for the United States of America



                                 UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA



 LIAM MEYER,                                        Case No. 2:20-CV-02487-KJM-KJN

                              Plaintiff,            STIPULATION TO DISMISS PLAINTIFFS’
                                                    CLAIMS AGAINST THE UNITED STATES
                        v.                          ARMY CORPS OF ENGINEERS AND TO
                                                    REMAND PLAINTIFFS’ CLAIMS AGAINST
 CALIFORNIA DEPARTMENT OF WATER                     THE REMAINING DEFENDANTS TO STATE
 RESOURCES, ET AL.,                                 COURT

                              Defendants.



      Plaintiff Liam Meyer and the United States Army Corps of Engineers, by and through its attorneys

of record, hereby stipulate to dismissal of Plaintiff’s claims against the United States Army Corps of

Engineers with prejudice and to remand Plaintiff’s claims against the remaining defendants to the

California Superior Court for the County of Sacramento.

//

//

//

//

//
//

//
        Case 2:20-cv-02487-KJM-KJN Document 6 Filed 12/29/20 Page 2 of 2



Dated: December 21, 2020                             Respectfully submitted,

                                                     MCGREGOR W. SCOTT
                                                     United States Attorney


                                              By:    /s/ Edward A. Olsen
                                                     EDWARD A. OLSEN
                                                     Assistant United States Attorney
                                                     Attorneys for the U.S. Army Corps of Engineers


Dated: December 21, 2020                             /s/ Liam Meyer
                                                     LIAM MEYER
                                                     Plaintiff




                                                 ORDER

        Having considered the stipulation between plaintiff and the sole removing party, the United

States Army Corps of Engineers, and good cause appearing, IT IS ORDERED that:

        1. The sole removing defendant, the United States Army Corps of Engineers, is dismissed from

            this action with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii);

        2. Accordingly, the United States Army Corps of Engineers’ motion to dismiss (ECF No. 4) is
            DENIED as moot, and all previously set deadlines and hearings in this case are VACATED;

            and

        3. As no basis remains for removal of this action from the Superior Court of California for the

            County of Sacramento remains, this matter is remanded to that court immediately.


Dated: December 28, 2020




2487.meye
